Citation Nr: 1716204	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for any back condition.

2.  Entitlement to service connection for a lumbar spine disability with radiculopathy of the bilateral lower extremities.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to service connection for a disability of the bilateral lower extremities manifested by edema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1970 to March 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Central Office Board hearing in October 2014 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In June 2014, the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral leg condition was certified to the Board.  In February 2015, the Board granted the reopening of that claim and remanded it to the RO for further development.  The claim has since returned to the Board.

The Board notes that while the certified claim on appeal involves a bilateral leg condition, it appears from the medical evidence of record that the bilateral leg condition is part of a current lumbar spine disability with radiculopathy in both lower extremities.  The Board also notes that the Veteran filed a separate claim for service connection for any back condition in May 2010.  That claim was denied by the RO in a May 2011 rating decision.  In April 2014, the RO denied the Veteran's petition to reopen the back claim.  For the reasons explained below, the Board is accepting jurisdiction of the issue of whether to reopen the claim for service connection for a back condition.

The U. S. Court of Appeals for Veterans Claims has held that the scope of a claim for service connection for a disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and "the claimant's intent in filing a claim is paramount to construing its breadth."  Id.  Thus, in accordance with Clemons, and following the reopening of the back claim, the Board merges and recharacterizes the Veteran's bilateral legs claim and back claim to a claim of entitlement to service connection for a lumbar spine disability with radiculopathy of the bilateral lower extremities.  Furthermore, and in accordance with Clemons, the Board adds to the pending claim on appeal the issues of entitlement to service connection for peripheral neuropathy and entitlement to service connection for a disability of the bilateral lower extremities manifested by edema.

The issues of entitlement to service connection for peripheral neuropathy and entitlement to service connection for a disability of the bilateral lower extremities manifested by edema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2011 rating decision denied service connection for any back condition.  The Veteran was notified of his rights, but he did not submit a notice of disagreement, nor was new and material evidence associated with the claim during the appeal period.

2.  An April 2014 rating decision declined to reopen the Veteran's claim for service connection for any back condition.  New and material evidence was associated with the claims file during the appeal period.  The evidence received since the April 2014 rating decision was not previously submitted, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for any back condition.

3.  The criteria for establishing service connection for a lumbar spine disability with radiculopathy of the bilateral lower extremities have been met.


CONCLUSIONS OF LAW

1.  The May 2011 rating decision which denied entitlement to service connection for any back claim is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2016).

2.  The April 2014 rating decision which declined to reopen the claim for service connection for any back condition is not final.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

3.  New and material evidence has been received and the claim for entitlement to service connection for any back condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  Service connection for a lumbar spine disability with radiculopathy of the bilateral lower extremities is warranted.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen Claim

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA.  
38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim. Id.  

Additionally, if new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  See 38 C.F.R. § 3.156 (b). VA is required to determine whether evidence received during the appeal period is new and material.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  If new and material evidence is found during the appeal period following the issuance of a decision, the decision does not become final. Id.  

In the instant case, the RO denied the Veteran's initial claim for service connection for any back condition in a May 2011 rating decision, based on a finding that the evidence failed to show a nexus between the Veteran's back condition and his period of active service.  That same rating decision also denied the Veteran's petition to reopen his claim for service connection for his bilateral legs.  In July 2011, the Veteran filed a Notice of Disagreement.  In August 2011, the RO sent the Veteran a letting stating that it rejected the Notice of Disagreement for lack of specificity as to the issues that were the subject of the disagreement.  In September 2011, the RO sent a letter acknowledging the Notice of Disagreement and identified the issues on appeal as entitlement to service connection for depressive disorder with psychotic features, cocaine and alcohol dependence in full remission and bilateral leg condition (the former disability has already been service connected).  The September 2011 letter does not mention the back condition as one of the issues that were appealed via the Veteran's July 2011 Notice of Disagreement.  The Veteran did not further initiate an appeal of the May 2011 rating decision to deny his back claim.  Moreover, no new and material evidence was received within one year of the May 2011 decision.  Thus, the May 2011 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103. 

In February 2013, the Veteran filed a petition to reopen his claim for service connection for any back condition.  In April 2014, the RO denied the petition to reopen, finding a lack of new and material evidence to warrant reopening.  However, the April 2014 rating decision did not become final as new and material evidence, namely the Veteran's lay testimony at the October 2014 Board hearing, was added to the claims file within one year of the decision.  The RO did not readjudicate the service connection back claim after receiving this new and material evidence.  Therefore, the April 2014 rating decision has not become final.  

The Board concludes that the October 2014 lay testimony is new and material because it was not of record at the time of VA's final rating decision in May 2011, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for any back condition pursuant to 38 C.F.R. § 3.156 (a).

II.  Compliance with Board Remand

As noted above, the Board remanded the case in February 2015, instructing the RO to identify and obtain outstanding VA and private treatment records, including from the Philadelphia VAMC beginning in or around 1973, to obtain Social Security Administration (SSA) records, to schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral leg disability, and to thereafter readjudicate the claim.  The Board finds that its prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Legal Criteria

A veteran is entitled to VA disability compensation if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

IV.  Factual Background

The Veteran essentially contends that he suffers from a lumbar spine condition along with radiculopathy in both his lower extremities, and that this disability was incurred in service after a helicopter that the Veteran was riding in made a hard landing.  See  May 2010 Claim; see also August 2012 Correspondence.

The Veteran's service treatment records document numerous complaints of unknown etiology regarding the bilateral legs.  In September 1970, the Veteran complained of a bilateral foot and leg condition with standing.  In October 1972, the Veteran complained of right leg and knee pain, to include giving out on him while walking from time to time.  In January 1973, the Veteran complained of bilateral leg swelling, and he was placed on limited duty status while pending evaluation for possible vascular insufficiency of both legs (Leriche Syndrome).  A subsequent January 1973 record indicated that the bilateral leg swelling had resolved; however, the Veteran still complained of pain in both legs.  His February 1973 separation examination was positive for leg cramps.  A subsequent February 1973 record noted that the Veteran wished to be taken off medical hold so he could exit the service. Finally, a March 1973 treatment record indicated that the Veteran's condition had greatly improved; his edema had completely resolved; and had been running a mile every day without difficulty. 

According to VA treatment records, in January 2006, the Veteran was diagnosed with peripheral neuropathy.  In March 2006, the Veteran underwent an electromyogram study (EMG) and was diagnosed with L5-S1 bilateral radiculopathy.  A May 2006 MRI showed that the Veteran had multilevel degenerative disc and facet changes, most significant  at L3-4 and L4-5 with a superimposed left paramedian disc herniation at L4-5.  In September 2006, the Veteran underwent a decompressive L4-5 discectomy and laminectomy.  

A June 2010 VA neurology consult report noted that the Veteran had progressive leg pain since a military helicopter accident in Korea in 1973, leading to a laminectomy in 2006, which relieved constant charley horses but initiated low back pain.  Low back pain is constant and severe and is aggravated by standing and walking.  The pain goes into both sides of his groin and into the left calf.  He has numbness and tingling on the top of the left foot and in both calves, more so the left.  The neurologist's impression was severe and incapacitating low back pain following helicopter injury in the military and associated with severe degenerative disease of the lumbar spine.  

At the October 2014 Central Office Board hearing, the Veteran testified that he was injured during a hard helicopter landing in service.  He was on the helicopter as a door gunner/repairman.  There was a new pilot flying.  A detector light for the transmission came on and the pilot brought the helicopter down right away, landing hard.  The Veteran got jerked around and after a few days started feeling pain in his legs.  He sought treatment from the flight surgeon, and when he was state-side, he sought treatment from army doctors in Seattle and Philadelphia while still in the service.  When he separated from the Army in 1973, he went a VA facility in Philadelphia for treatment of lumps on both legs near the groin and swelling in his legs.  The doctor did not give him a diagnosis at the time, but told him that he could not believe a man his age had those lumps in his legs/groin.  

The Veteran testified that the problem started affecting his lower legs as he got older and more active.  He testified that since leaving service he has had intermittent swelling in his legs, knees, and feet, and that the lumps on his legs near the groin are about the size of a finger and are still there.  He feels a painful throbbing sensation from the lumps, which he says are visible to the naked eye.

According to a May 2015 VA examination report, the Veteran was diagnosed with recurrent edema in the bilateral lower extremities with onset in service.  The examiner noted that during service, the veteran experienced intermittent bilateral lower extremity edema, and that he has had extensive evaluations, but with no specific etiology or diagnosis having been found.

The examiner opined that the Veteran did not have a diagnosed bilateral leg disability per se, but that the Veteran's complaints of persistent bilateral leg pain are secondary to radiculopathy stemming from a back condition.  

V.  Analysis

The competent and probative evidence supports a finding that the Veteran's current lumbar spine with radiculopathy in the bilateral lower extremities is related to service.

In March 2006, the Veteran was diagnosed with radiculopathy of the bilateral lower extremities.  In September 2006, the Veteran underwent back surgery on his lumbar spine after being diagnosed with multilevel degenerative disc and facet changes, most significant  at L3-4 and L4-5 with a superimposed left paramedian disc herniation at L4-5.  As such, the first Shedden element for establishing service connection, e.g. a present disability, has been established.

The second Shedden element requiring an in-service injury or disease has been established by the Veteran's October 2014 hearing testimony, in which he described being on a helicopter that made a hard landing, and the onset of pain in his legs since that event.  The Veteran is competent to report his experiences in service as well as his observable symptoms, and the Board finds those reports credible and of significant probative value.  Furthermore, while service treatment records and service personnel records are silent regarding the helicopter hard landing, the Veteran's complaints and treatment for bilateral leg pain, swelling, and cramping is well documented.

The third Shedden element requiring a nexus between the Veteran's present disability and his in-service injury has been established by the medical opinions put forth by the June 2010 neurologist and the May 2015 VA examiner.  The June 2010 neurologist's impression was that the Veteran's severe and incapacitating low back pain resulted from the helicopter injury in the military, and that this helicopter injury is also associated with severe degenerative disease of the lumbar spine.  The May 2015 VA examiner opined that the Veteran's complaints of persistent bilateral leg pain are secondary to radiculopathy stemming from a back condition.  The Board finds both opinions to be credible and of significant probative value.  Each opinion was proffered by a medical professional who possesses the knowledge, education, and experience necessary to assess and opine upon the nature and etiology of the Veteran's diagnosed conditions.  

Based on the above, service connection for a lumbar spine disability with radiculopathy of the bilateral lower extremities is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.

ORDER

Entitlement to service connection for a lumbar spine disability with radiculopathy of the bilateral lower extremities is granted.


REMAND

As noted in the factual background section in the decision above, the Veteran has multiple symptoms and diagnoses related to his back and legs.  

A veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The RO should arrange for the Veteran to undergo a VA examination to determine whether the Veteran's peripheral neuropathy and disability of the bilateral lower extremities manifested by edema are distinct from his radiculopathy of the bilateral lower extremities.  If either is determined to exist distinct from the radiculopathy, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the distinct disability is related to service or his service-connected disability.  In stating his/her opinion, the examiner should provide a detailed and thorough rationale that includes a discussion of the findings and evidence that supports the examiner's stated opinion.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, obtain all outstanding VA treatment records since May 2015.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified per 
38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the precise nature and etiology of his peripheral neuropathy and disability of the bilateral lower extremities manifested by edema.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination of the Veteran.  

The examiner is asked to do the following:

a)  Provide an opinion as to whether the Veteran's peripheral neuropathy is a symptom of his service-connected lumbar spine with radiculopathy of the bilateral lower extremities disability, or whether it is a distinct disability.  

i) If it is determined that the peripheral neuropathy is a distinct disability, the examiner should determine if it is at least as likely as not (50 percent or greater probability) that the peripheral neuropathy had its onset in service or is otherwise related to active service; or was caused or permanently aggravated by his service-connected lumbar spine disorder with radiculopathy.

b)  Provide an opinion as to whether the Veteran's disability of the bilateral lower extremities manifested by edema is a symptom of his service-connected lumbar spine with radiculopathy of the bilateral lower extremities disability, or whether it is a distinct disability.  

ii)  If it is determined that the disability of the bilateral lower extremities manifested by edema is a distinct disability, the examiner should determine if it is at least as likely as not (50 percent or greater probability) that the disability of the bilateral lower extremities manifested by edema had its onset during service or is otherwise related to active service; or was caused or permanently aggravated by his service-connected lumbar spine disorder with radiculopathy.

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

3.  Then, re-adjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


